DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-23, 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DAO et al (US 2021/0235288).

Regarding claim 20, 28 DAO discloses a method, performed by a second entity associated with a Network Data Analytics Function (NWDAF) in a wireless communication system (DAO: Fig. 12-A, ¶106, NWDAF is the wireless communication system), the method comprising: 
receiving first data associated with a network function (NF) load and a user equipment (UE) (DAO: Fig. 12, ¶107-129, ¶136, ¶133,  NWDAF receiving a first data associated with at least one NF load and at least one UE (Fig. 12C), DAO: ¶133, load statistics for NF ); and transmitting, based on the first data, second data associated with analytics for the NF load and analytics for the UE (DAO: Fig. 12A, Fig. 12C, ¶136, ¶107-129, the NWDAF analytics information (second data) is sent based on the first information; DAO: ¶132, ¶139,  maximum data burst volume, rate, timing for the data, etc., PDU duration (equivalent to flow duration)), wherein the analytics for the UE includes information on a flow duration and a traffic volume (DAO: Fig. 12A, Fig. 12C, ¶136, ¶107-129, ¶132, ¶139, the NWDAF analytics information includes, maximum data burst volume, rate, timing for the data, etc., PDU duration (equivalent to flow duration)).

Regarding claim 21, 29 DAO discloses method of claim 20, wherein the first data comprises information on at least one of data network name (DNN), traffic usage report or an application ID, and wherein the information is provided by at least one of a user plane function (UPF), a session management function (SMF), or an application function (AF) (DAO: Fig. 12A, Fig. 12C, ¶136, ¶107-129, first information is provided is information on DNN, UPF, AMF, etc).

Regarding claim 22, DAO discloses method of claim 20, wherein the analytics for the NF load comprises information on at least one of NF status, mapping of network resources, or NF load (DAO: ¶133, load statistics for NF).

Regarding claim 23, DAO discloses method of claim 20, wherein the analytics for the UE further comprises information on a packet inter arrival time, burstiness, an average packet size, or a traffic tendency (DAO: ¶132,  maximum data burst volume, rate, timing for the data, etc.).
Regarding claim 30, DAO discloses second entity of claim 28, wherein the analytics for the NF load comprises information on at least one of NF status, mapping of network resources, or NF load (DAO: ¶133, load statistics for NF), and wherein the analytics for the UE further comprises information on a packet inter arrival time, burstiness, an average packet size, or a traffic tendency (DAO: ¶132,  maximum data burst volume, rate, timing for the data, etc.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-19, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABBOUD et al (US 2021/0144063) in view of NPL_A (3GPP TS 23.501, IEEE, 2018) further in view of DAO et al (US 2021/0235288)
	Regarding claim 16, 24, ABBOUD et al (US 2021/0144063) discloses a method, performed by a first entity associated with a session management function (SMF) in a wireless communication system (ABBOUD: ¶86. ¶92, SMF entity in the wireless communication system of Fig. 3 and Fig. 12), the method comprising: 
receiving, from a second entity associated with a network data analytics function (NWDAF), analysis information (ABBOUD: ¶92, ¶124, ¶166-168, the SMF received analytic information i.e. topology and historical information ); and selecting, based on the analysis information, at least one connection (ABBOUD: ¶92, ¶124, ¶166-168, a connection is selected based on the analytics information), 
ABBOUD remains silent regarding the selection comprises selecting a  user plane function (UPF), wherein the analysis information is associated with at least one of analytics for UPF load or analytics for a user equipment (UE)
However, NPL_A (3GPP TS 23.501) discloses selecting a  user plane function (UPF) (NPL_A: Pages 185-186, SMF selects a UPF based on DNAI and topology information), wherein the analysis information is associated with at least one of analytics for UPF load or analytics for a user equipment (UE) (NPL_A: Page 186, load for UPF).
A person of ordinary skill in the art working with the invention of ABBOUD would have been motivated to use the teachings of NPL_A as it provides a standard way to select UPF. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ABBOUD with teachings of NPL_A in order to maintain 3GPP specification compliance.
ABBOUD modified by NPL_A remains silent regarding the analysis information is associated with at least one of analytics for UPF load and analytics for a user equipment (UE), wherein the analytics for the UE includes information on a flow duration and traffic volume.
However, DAO et al (US 2021/0235288) discloses he analysis information is associated with at least one of analytics for UPF load and analytics for a user equipment (UE), wherein the analytics for the UE includes information on a flow duration and traffic volume (DAO: Fig. 12A, Fig. 12C, ¶136, ¶107-129, ¶132, ¶139, the NWDAF analytics information includes, maximum data burst volume, rate, timing for the data, etc., PDU duration (equivalent to flow duration)).
A person of ordinary skill in the art working with the invention of ABBOUD modified by NPL_A would have been motivated to use the teachings of DAO as it provides a technique to analyze the measurement data and create a policy recommendation based on this data based on a wide variety of characteristics of the data thereby able to make better informed decisions about the traffic communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ABBOUD modified by NPL_A with teachings of DAO in order to improve traffic communication decision making.



Regarding claim 18, 26, ABBOUD modified by NPL_A modified by DAO discloses method of claim 16, further comprising: determining to insert in a data path an uplink classifier (UL CL), and wherein the UL CL is a functionality supported by one of the at least one UPF (NPL_A: Page 74, inserting of UL CL is functionality supported by the UPF).

Regarding claim 19, 27 ABBOUD modified by NPL_A modified by DAO discloses method of claim 18, wherein the UL CL applies a traffic filtering rule and determines how data is routed (NPL_A: Page 74, UL CL applies traffic filtering and controls how data is routed in a PDU session).
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    328
    719
    media_image1.png
    Greyscale
…"
Examiner respectfully disagrees with the above arguments. Applicants take a poisiton that GAO does not disclose transmitting, based on the first data, second data associated with analuytics for the NF load and analytics for the UE, wherien the analytics for the UE includes infomration on a flow duration and a traffic volume. Examiner respectfully submits that GAO, in para. 136, discloses NWDA function sends/transmits the network information (equivalent to sending second data). This network information based on analytic information received by the NWDA function including the NF load, duration of the PDU session and volume (see para. 107-109 and 132). 

[0107] In some embodiments, the NF 1220 is the AMF 234 and the AMF 234 may send the Network Information Request message 1201a to the NWDA function 237 for information related to access and mobility management. For example the request 1201 message may include the network slice information (e.g. S-NSSAI, NSI ID), the UE information such as UE IDs (e.g. SUPI, or GPSI), Internal Group ID (representing a group of UEs), the connection state that UE stays in (e.g. RRC-INACTIVE, or CM-IDLE, or CM-CONNECTED, or MICO mode. The information related to access and mobility management returned by the NWDA 237 in message 1214 after the data analytics step 1213 may include statistics (e.g. minimum value, maximum value, average value) of configuration parameters, for example the minimum duration, maximum duration, average duration that UEs accessing a Network Slice stay in RRC-INACTIVE state, or stay in CM-IDLE state, or stay in CM-CONNECTED state). Further, the request message may include the UE ID(s), the start time (e.g. 9:00 AM) and end time (e.g. 17:00 PM) of the day, the day(s) of the weekday (e.g. Monday, Tuesday). In which case the information related to access and mobility management returned by the NWDA 237 in message 1214 after the data analytics step 1213 can include the mobility pattern (or mobility trajectory) of specific UEs. In some embodiments, The request message 1201a may include the UE ID(s), the start time (e.g. 9:00 AM) and end time (e.g. 17:00 PM) of the day, the day(s) of the weekday (e.g. Monday, Tuesday), and optionally the RAT type .

[0136] In some embodiments, the NWDA function 237 may access a database storage containing network data configured by the NMF 270, such as the UDSF 260. In these embodiments the NWDA 237 may perform the data analytics 1213, as illustrated in FIG. 12-C, based on the data in the database provided by the NF 1230, and/or the UE 110, or indicated by the Network Management Function 270 (such as Operation Administration and Management (OAM)). After obtaining the data analytics, the NWDA function 237 may send the network information 1214a, or the recommendation to the NF 1220 that requires data analytics.

0108] minimum duration, maximum duration, or average duration of active connection time of PDU Session type that one or more specific UE(s), or UEs of a group (e.g. the UEs of Internal Group, the UEs that can access specific network slice); 

[0109] traffic load of UPF at certain time of the day, certain day of the week; 


[0132] In yet some other embodiments, the NF 1220 is the AF 250 and the AF 250 send the Network Information Request message 1201a. The Network Information Request message 1201a may include a request for network statistical information. Network statistical information can include statistics of QoS parameters, including the actual minimum, maximum, or average values of QoS parameters the network provided for the PDU Sessions and UEs. These can include, for example, Maximum Bit Rate (MBR), Maximum Flow Bit Rate (MFBR) in UL and DL, Guaranteed Flow Bit Rate (GFBR) in UL and DL, Session Aggregate Maximum Bit Rate (Session-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), the packet delay, packet loss rate, maximum data burst volume. Network statistical information can also include statistics of QoS Flows arrived at the network, for example the UL QoS Flows at the UE and the (R)AN node, the DL QoS Flows at the UPF that are network gateways. These statistics show actual traffic demand of UE and application server. The Network statistical information can be requested based on various filteres, such as for different times of the day (e.g. from 8:00 am to 5:00 pm), for days of the week (e.g. weekdays or weekend, or specific weekdays like Monday, Friday), for specific (R)AN locations (represented by, e.g. (R)AN ID, (R)AN IP Address, (R)AN FQDN, Tracking Area(s), Registration Area(s)), for specific UPF(s) (represented by UPF ID(s), or UPF IP Address(es)), for specific Geographical Zone IDs, for specific network slice(s) (represented by e.g. S-NSSAI, or NSI-ID), for different access network technologies (e.g. 5G, 4G, WiFi, 3GPP access networks, non-3GPP access networks), for different ATSSS policies, for different QoS policies, for specific UEs (represented by e.g. UE IDs (SUPI, or GPSI), specific UE group(s) (represented by e.g. Internal Group ID, IMSI Group ID), for some applications (e.g. video streaming, URLLC, IoT smart electricity meters, automated driving V2X applications) which could be represented by Application ID, for UL and/or DL QoS Flows.

A person of ordinary skill in the art would reasonably interpret this as teching "transmitting, based on the first data, second data associated with analuytics for the NF load and analytics for the UE, wherien the analytics for the UE includes infomration on a flow duration and a traffic volume."
Furthemore, how the second data is based on the first data is beyond the scope of the claim. Sending second data based on receiving first data is reasonably equivalent to the claimed limitation and scope.

Applicants argue,
" 
    PNG
    media_image2.png
    266
    715
    media_image2.png
    Greyscale
"
Examiner respectfully disagrees with the above arguments. Applicants take a poisiton that ABBOUD modified by NPL_A does not disclose "wherein the anlaysis information is associated with analytics of UPF load and analytics for a UE, and wherein the anayltics for the UE includes information on a flow duration and a traffic volume.
Examiner respectfully submits tha NPL_A expressly discloses the analysis information associated with the UPF load. (see Page 185-186 of NPL_A):
"The following parameter(s) and information may be considered by the SMF for UPF selection and re-selection:
- UPF's dynamic load..."

ABBOUD modified by NPL_A remains silent regarding the analysis information is associated with at least one of analytics for UPF load and analytics for a user equipment (UE), wherein the analytics for the UE includes information on a flow duration and traffic volume.
However, DAO et al (US 2021/0235288) discloses he analysis information is associated with at least one of analytics for UPF load and analytics for a user equipment (UE), wherein the analytics for the UE includes information on a flow duration and traffic volume (DAO: Fig. 12A, Fig. 12C, ¶136, ¶107-129, ¶132, ¶139, the NWDAF analytics information includes, maximum data burst volume, rate, timing for the data, etc., PDU duration (equivalent to flow duration)).

[0107] In some embodiments, the NF 1220 is the AMF 234 and the AMF 234 may send the Network Information Request message 1201a to the NWDA function 237 for information related to access and mobility management. For example the request 1201 message may include the network slice information (e.g. S-NSSAI, NSI ID), the UE information such as UE IDs (e.g. SUPI, or GPSI), Internal Group ID (representing a group of UEs), the connection state that UE stays in (e.g. RRC-INACTIVE, or CM-IDLE, or CM-CONNECTED, or MICO mode. The information related to access and mobility management returned by the NWDA 237 in message 1214 after the data analytics step 1213 may include statistics (e.g. minimum value, maximum value, average value) of configuration parameters, for example the minimum duration, maximum duration, average duration that UEs accessing a Network Slice stay in RRC-INACTIVE state, or stay in CM-IDLE state, or stay in CM-CONNECTED state). Further, the request message may include the UE ID(s), the start time (e.g. 9:00 AM) and end time (e.g. 17:00 PM) of the day, the day(s) of the weekday (e.g. Monday, Tuesday). In which case the information related to access and mobility management returned by the NWDA 237 in message 1214 after the data analytics step 1213 can include the mobility pattern (or mobility trajectory) of specific UEs. In some embodiments, The request message 1201a may include the UE ID(s), the start time (e.g. 9:00 AM) and end time (e.g. 17:00 PM) of the day, the day(s) of the weekday (e.g. Monday, Tuesday), and optionally the RAT type .

[0136] In some embodiments, the NWDA function 237 may access a database storage containing network data configured by the NMF 270, such as the UDSF 260. In these embodiments the NWDA 237 may perform the data analytics 1213, as illustrated in FIG. 12-C, based on the data in the database provided by the NF 1230, and/or the UE 110, or indicated by the Network Management Function 270 (such as Operation Administration and Management (OAM)). After obtaining the data analytics, the NWDA function 237 may send the network information 1214a, or the recommendation to the NF 1220 that requires data analytics.

0108] minimum duration, maximum duration, or average duration of active connection time of PDU Session type that one or more specific UE(s), or UEs of a group (e.g. the UEs of Internal Group, the UEs that can access specific network slice); 

[0109] traffic load of UPF at certain time of the day, certain day of the week; 


[0132] In yet some other embodiments, the NF 1220 is the AF 250 and the AF 250 send the Network Information Request message 1201a. The Network Information Request message 1201a may include a request for network statistical information. Network statistical information can include statistics of QoS parameters, including the actual minimum, maximum, or average values of QoS parameters the network provided for the PDU Sessions and UEs. These can include, for example, Maximum Bit Rate (MBR), Maximum Flow Bit Rate (MFBR) in UL and DL, Guaranteed Flow Bit Rate (GFBR) in UL and DL, Session Aggregate Maximum Bit Rate (Session-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), the packet delay, packet loss rate, maximum data burst volume. Network statistical information can also include statistics of QoS Flows arrived at the network, for example the UL QoS Flows at the UE and the (R)AN node, the DL QoS Flows at the UPF that are network gateways. These statistics show actual traffic demand of UE and application server. The Network statistical information can be requested based on various filteres, such as for different times of the day (e.g. from 8:00 am to 5:00 pm), for days of the week (e.g. weekdays or weekend, or specific weekdays like Monday, Friday), for specific (R)AN locations (represented by, e.g. (R)AN ID, (R)AN IP Address, (R)AN FQDN, Tracking Area(s), Registration Area(s)), for specific UPF(s) (represented by UPF ID(s), or UPF IP Address(es)), for specific Geographical Zone IDs, for specific network slice(s) (represented by e.g. S-NSSAI, or NSI-ID), for different access network technologies (e.g. 5G, 4G, WiFi, 3GPP access networks, non-3GPP access networks), for different ATSSS policies, for different QoS policies, for specific UEs (represented by e.g. UE IDs (SUPI, or GPSI), specific UE group(s) (represented by e.g. Internal Group ID, IMSI Group ID), for some applications (e.g. video streaming, URLLC, IoT smart electricity meters, automated driving V2X applications) which could be represented by Application ID, for UL and/or DL QoS Flows.

A person of ordinary skill in the art working with the invention of ABBOUD modified by NPL_A would have been motivated to use the teachings of DAO as it provides a technique to analyze the measurement data and create a policy recommendation based on this data based on a wide variety of characteristics of the data thereby able to make better informed decisions about the traffic communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ABBOUD modified by NPL_A with teachings of DAO in order to improve traffic communication decision making.
All remaining arguments are based on the arguments addressed above and are, therefore, fully responded to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461